MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order affirming the Immigration Judge’s denial of cancellation of removal and denial of her request to continue the proceedings.
Respondent’s motion for summary disposition in part is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hoo-ton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). It was not an abuse of discretion to deny petitioner’s request for a continuance to allow her to submit new evidence of hardship in support of a motion to reopen her application for cancellation of removal. See Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1247 (9th Cir.2008). Petitioner did not comply with the regulatory requirements to reopen or remand before the Immigration Judge. See 8 C.F.R. § 1003.2(c)(1), (4). Accordingly, this petition for review is denied in part.
Additionally, we have reviewed the opposition to the motion to dismiss this petition for review for lack of jurisdiction, and we conclude that petitioner has failed to raise a colorable constitutional or legal claim to invoke our jurisdiction over this *46petition for review. See Martinez-Rosas v. Gonzales, 424 F.3d 926 (9th Cir.2005); Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). Accordingly, respondent’s motion to dismiss this petition for review in part for lack of jurisdiction is granted. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.